EXAMINER’S AMENDMENT
The petition under 37 CFR 1.183 requesting 37 CFR 1.153 be waived, is approved.  The merger of the two disclosures is approved.  The claim is allowed. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
	The Fig. 5 description in the specification filed Nov. 26, 2020, is not amended properly because the language differs from the original patent.  The description is hereby amended to read as follows:
	Figure 5 is a top view thereof[; and].
	The double bracketing is improper. Double bracketing is only appropriate when the subject matter was previously enclosed in brackets in the patent or a previous reissue.  The following description has been amended to read as follows:
The rear views form[s] no part of the design and are [is] omitted. The portions of
the drawings appearing in dashed broken lines are for environment only and do not form
part of the claimed design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571-272-2621. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh
October 8, 2021